        8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 1 of 12 - Page ID # 31




                              IN THE UNITED STATES DISTRICT COURT                                     FILED
                                                                                            U.S. DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA                            DISTRICT OF NEBIU,.SKA
   UNITED STATES OF AMERICA,                                                              2019 JAN -3 AH JO: 4g
                            Plaintiff,                                                   OF I· lC/:   c.: THE CU:R:<
                                                                           8:18CR
           vs.
                                                                   PLEA AGREEMENT
   CRAIG A. BARNETT,

                            Defendant.


           IT IS HEREBY AGREED between the plaintiff, United States of America, through its
   counsel, Joseph P. Kelly, United States Attorney and Frederick D. Franklin, Assistant United
   States Attorney, and defendant, Craig A. Bennett, and Sean Conway, counsel for defendant, as
   follows:
                                                       I
                                               THE PLEA
   A.      CHARGE(S) & FORFEITURE ALLEGATION(S).
           Defendant agrees to waive Indictment and plead guilty to an Information. Counts I & II
   charge a violation of Title 18, United States Code, Section 1341. Counts III & IV charge a
   violation of Title 18, United States Code, Section 1343.
                                                       II
                                         NATURE OF THE OFFENSE


 £<•
   A.      ELEMp~S~ XPLAINED.
           Count : (i,efendant understands that the offense to which defendant is pleading guilty
   has the followmg elements:



cit-    I. The defendant devised or intended to devise a scheme or artifice
                 a. to defraud, or
                 b. to obtain money or property by means of false or fraudulent pretenses,
                    representations or promises, and
        2. For the purpose of executing the scheme or artifice or attempting to do so,
        3. The defendant


                                                       l
              8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 2 of 12 - Page ID # 32




                     a. placed in an authorized depository for mail matter any matter or thing to be sent
                         or delivered by the Postal Service, or
                     b. took or received from an authorized depository for mail matter any matter or
                         thing, or
                     c. knowingly caused to be delivered by mail or by any private or commercial
                         interstate carrier any matter or thing
                           1.   according to the direction thereon; or
                           n.   at the place at which it is directed to be delivered by the person to whom it
                                is addressed; or
                     d. Deposits or causes to be deposited any matter or thing whatever to be sent or
                         de~ red by any private or commercial interstate carrier.
--::/M,.,,, ~    Count(ll\ Defendant understands that the offense to which defendant is pleading guilty
~ kas the following elements:
     ~        I. That, Craig A. Barnett, devised a scheme to defraud or to obtain money or property by
                 materially false or fraudulent pretenses, representations or promises (or willfully
                 participated in such a scheme with knowledge of its fraudulent nature);
              2. That, Craig A. Barnett acted with the intent to defraud;
              3. That in advancing, furthering, or carrying out the scheme, Craig A. Barnett, transmitted
                 any writing, signal, or sound by means of a wire, radio, or television communication in
                 interstate commerce or caused the transmission of any writing, signal, or sound of some
                 kind by means of a wire, radio, or television communication in interstate commerce.


         B.      ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
                 Defendant has fully discussed the facts of this case with defense counsel. Defendant has
         committed each of the elements referred in paragraph II A, and admits that there is a factual basis
         for this guilty plea. The following facts are true and undisputed.
              l. Craig A. Barnett (Craig) is the son of Dean A. Barnett (Dean) and Esta M. Barnett (Esta).
                 Dean moved into the Life Care Center on December 26, 2014, and Craig sold Dean's
                 house on August 12, 2015 for $99,000.00. The proceeds of the house were equally split
                 ($44,370.77 each) between two accounts at Union Bank. One account was in Dean



                                                           2
8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 3 of 12 - Page ID # 33



   Barnett's name and the other was in the name of Esta Barnett's estate (Dean's deceased
   mother).
2. Dean Barnett had income from least 5 significant sources. Specifically, Dean received
   Social Security benefits, income from the Joseph Pulitzer Pension Plan (an ERISA
   covered Pension Plan), grant payments from Broadcasters Foundation of America,
   payments from Virtus Funds (mutual funds), and payments from Franklin Templeton
   Investments.
3. On February 26, 2010, three days after Esta's death, Dean executed a Power of Attorney
   document granting Power of Attorney over his affairs to Craig. Craig held Power of
   Attorney over Dean until August 5, 2016. Craig used the Power of Attorney to take
   Dean's income while only spending a portion of Dean's income on Dean's Expenses.
   The remainder was used by Craig for his personal benefit.


   Joseph Pulitzer Pension Plan
4. Dean has been receiving a pension from the Joseph Pulitzer Pension Plan ("Plan"),a
   defined benefit pension Plan that provides retirement benefits to eligible employees of
   certain Pulitzer, Inc. companies, including employees of the St. Louis Post-Dispatch,
   LLC and employees of Pulitzer, Inc. and its subsidiaries.
5. Between May 5, 2010 and February 8, 2010, 10 checks were deposited into the US Bank
   account, with Craig Barnett listed as the account holder. Between March 7, 2011 and
   May 17, 2016, 23 checks were deposited into the US Bank account, with Craig and
   Christine Barnett listed as account holders.
6. Between January 1, 2010 and October 3, 2014, 39 ERISA benefit checks were signed by
   Dean Barnett and either cashed or deposited at Hy-Vee.
7. Total amount signed by Craig or deposited into a US Bank account held by Craig is $13,
   872.00.




                                            3
  8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 4 of 12 - Page ID # 34




VIRTUS Investment Partners


   8. Esta Barnett died on February 23, 2010. On the date of her death, Esta Barnett owned
      two accounts with Virtus Mutual Funds. According to Virtus Mutual Funds, the values
      of Esta's accounts on February 22, 2010 were $50,484.67 and $1,197.39.
   9. According to Esta's Last Will and Testament, Dean Barnett was the beneficiary of all
      personal and real property in Esta's name upon her death.
   10. On September 10, 2013, Virtus received a telephone call from Craig Barnett. Craig
      requested that $40,000.00 be redeemed from the Virtus Balance Fund. The redemption
      was processed on September 11, 2013 and the proceeds were received by US Bank for
      Craig Barnett's account and posted on September 13, 2013.
   11. On March 23, 2015, Craig requested that Virtus redeem $5,000.00 from the Virtus
      Balanced Fund. These funds were received by US Bank and posted on March 25, 2015.
      Craig and Christine Barnett are the account holders for this account.
   12. As a result of these transactions, the majority of the funds in Dean's Virtus account were
      wire transferred to Craig and Christine's join US Bank account. Specifically, on
      September 30, 2016, the remaining balance in the Virtus Mutual Funds account was
      $7,616.77.




Broadcasters Foundation of America


   13. Broadcasters Foundation of America provides grants to retiree applicants of the news
      industry based on financial assistance needs. Dean received a grant from Broadcasters
      that supplemented his income with monthly checks. Dean received the checks through
      the U.S. Mail. On January 6, 2012, Craig e-mailed Broadcasters requesting that the
      monthly grant check be sent to Craig's address at: 1607 Janssen Drive Lincoln, NE
      68506.
   14. On January 11, 2012, James Thompson, the President of Broadcasters, sent an e-mail to
      Craig stating he received the requested address change but needed to speak with Craig



                                               4
   8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 5 of 12 - Page ID # 35




        prior to making the change. Craig had lunch with Mr. Thompson on January 25, 2012.
        The request was later approved.
   15. On November 12, 2013, Craig called Broadcasters in order to change the address to
        where the check was sent to: 5310 Sawgrass Drive, Lincoln, NE 68526


Dean Barnett received monthly checks as follows:
 Year                     Monthly Check                Number of Checks
                          Amount                       per Year             TOTAL
 2010                     $750.00                      8                    $6,000.00
 2011                     $1,000.00                    8                    $8,000.00
 2012                     $1,000.00                    13                   $13,000.00
 2013                     $1,000.00                    12                   $12,000.00
 2014                     $1,000.00                    12                   $12,000.00
 2015                     $1,000.00                    12                   $12,000.00
 2016                     $1,500.00                    8                    $12,000.00
 TOTAL                                                 73                   $75,000.00


   16. The grant required an annual application to establish and determine continued need and
        qualification for the grant assistance. Beginning in at least 2012, Craig completed and
        mailed Dean's annual grant applications to Broadcasters located in New York City.
        Craig deposited Dean's Broadcasters checks into two different US Bank accounts. There
        were 10 checks paid to Dean between May 5, 2010 and February 8, 2011. These checks
        were deposited into Craig Barnett's US Bank account.
   17. There were 63 checks paid to Dean Between March 7, 2011 and August 2, 2016. These
        checks were deposited into Craig and Christine Barnett's US Bank account.
Social Security Administration
   18. The Social Security Administration provided monthly checks to Dean Barnett.
   19. The Social Security checks for Esta Barnett dated December 3, 2009, December 31,
        2009, and February 3, 2010 were wired into a US Bank account owned by Esta Barnett
        and Craig Barnett POA.
  DEAN BARNETT
      Year                  Monthly Amount             Number of Deposits        TOTAL
                                                          per Year
          2010                        $1 ,411.00                        8             $11,288.00
          2011                        $1,411.00                       12              $16,932.00
          2012                        $1,462.00                       12              $17,544.00

                                                   5
     8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 6 of 12 - Page ID # 36




          2013                          $1,483.00                      12              $17,796.00
          2014                          $1,507.00                      12              $18,084.00
          2015                          $1,534.00                      13              $19,942.00
          2016                          $1,534.00                       8              $12,272.00
         TOTAL                                                                        $113,858.00


                                                 III
                                           PENALTIES
A.      COUNT I. Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        1.     A maximum 20 years in prison;
        2.     A maximum $250,000 fine;
        3.     A mandatory special assessment of $100 per count; and
        4.     A term of supervised release of not more than 3 years. Defendant understands that
               failure to comply with any of the conditions of supervised release may result in
               revocation of supervised release, requiring defendant to serve in prison all or part
               of the term of supervised release.
        5.     Possible ineligibility for certain Federal benefits.
B.      COUNT II. Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        1.     A maximum 20 years in prison;
        2.     A maximum $250,000 fine;
        3.     A mandatory special assessment of $100 per count; and
        4.     A term of supervised release of not more than 3 years. Defendant understands that
               failure to comply with any of the conditions of supervised release may result in
               revocation of supervised release, requiring defendant to serve in prison all or part
               of the term of supervised release.
        5.     Possible ineligibility for certain Federal benefits.




                                                  6
     8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 7 of 12 - Page ID # 37



                                                  IV
                 AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                           DISTRICT OF NEBRASKA

        This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.


                                                   V
                                      SENTENCING ISSUES
A.      SENTENCING AGREEMENTS.
        Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. ' 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(B).
        1. If the defendant is found to be entitled to an offense level reduction under U.S.S.G.
           3El.l(a) for acceptance of responsibility, the United States hereby moves that the
           court reduce the defendant's offense level by one additional level, pursuant to
           U.S.S.G. § 3El.l(b), if that paragraph otherwise applies.
        2. The parties agree that the loss amount and restitution is in dispute and that those
           issues will be presented to the Court in an evidentiary hearing.
B.      ACCEPTANCE OF RESPONSIBILITY.
        Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
                   1.     Fails to admit a complete factual basis for the guilty plea at the time it is
                          entered, or
                   2.     Denies involvement in the offense, gives conflicting statements about
                          that involvement, or is untruthful with the court or probation officer, or
                   3.     Fails to appear in court, or
                   4.     Engages in additional criminal conduct, or
                   5.     Attempts to withdraw the guilty plea, or
                   6.     Refuses to abide by any lawful court order, or
                   7.     Contests or assists any third party in contesting the forfeiture of
                          property(ies) seized or forfeited in connection with this case.

                                                   7
     8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 8 of 12 - Page ID # 38




        The parties further agree the defendant will make no "blanket" objections to the
criminal history calculation (specific objections based on stated grounds are permitted).
Objections to criminal history on the basis that the defendant was not the person who was
convicted of the offense(s) described in the presentence investigation report or on the basis
that the defendant was not represented by counsel in connection with such conviction(s), if
determined to be unfounded, are evidence the defendant has not accepted responsibility
and the parties agree no credit for acceptance of responsibility should be given.
C.      ADJUSTMENTS, DEPARTURES & REDUCTIONS UNDER 18 U.S.C. § 3553.
        The parties agree that defendant may request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. ' 4Al.3, and
sentence reductions under 18 U.S.C. ' 3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.      CRIMINAL HISTORY.
        The parties have no agreement concerning the defendant's Criminal History Category,

except that if defendant is determined to be a Career Offender, the parties agree that the

defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. § 4B1.l(b).

E.      "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION.
        The parties agree that there exists an issue as to the loss amount for restitution and
guideline calculation purposes and that the issue will be resolved by the Court after an
evidentiary hearing.
        The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
are true, and may be considered as "relevant conduct" under U.S.S.G. § l B 1.3 and as the nature
and circumstances of the offense under 18 U.S.C. § 3553(a)(l).
        The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.
F.      RECOMMENDATION REGARDING CUSTODY.




                                                  8
     8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 9 of 12 - Page ID # 39



        The United States will recommend that defendant be sentenced to the low end of the
advisory guideline range as calculated by the United States pursuant to this agreement.
G.      STIPULATED REMOVAL.
        If defendant is not a United States citizen, or national, either before or immediately
following sentencing, defendant agrees to an order of removal from the United States entered by
Executive Office for Immigration Review or authorized Department of Homeland Security
official. Defendant understands that defendant will not be removed until defendant has served
any criminal sentence imposed in this or any other case. Defendant further waives any right to
appeal, reopen or challenge the removal order.
                                                 VI
             DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
                   The defendant hereby knowingly and expressly waives any and all rights to
appeal the defendant's conviction and sentence, including any restitution order in this case, and
including a waiver of all motions, defenses, and objections which the defendant could assert to
the charges or to the Court's entry of Judgment against the defendant, and including review
pursuant to 18 U.S.C. ' 3742 of any sentence imposed, except:
                   (a) As provided in Section I above, (if this is a conditional guilty plea); and
                   (b) A claim of ineffective assistance of counsel.
        The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. ' 2255, except:
                   (a) The right to timely challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                   (b) The right to seek post-conviction relief based on ineffective assistance of
counsel.
        If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,
dismissed or not charged pursuant to this plea agreement. Additionally, the United States may



                                                  9
   8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 10 of 12 - Page ID # 40



use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.
                                                 VII
                                   BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or not prosecuted. Any such prosecution(s)
may be premised upon any information, statement, or testimony provided by the defendant.
        In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends ofjustice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
       C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability, which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.




                                                  10
  8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 11 of 12 - Page ID # 41



        D. Pursuant to 18 U.S.C. § 3013, the defendant will pay to the Clerk of the District Court
the mandatory special assessment of $100 for each felony count to which the defendant pleads
guilty. The defendant will make this payment at or before the time of sentencing.
       E. By signing this agreement, the defendant waives the right to withdraw the defendant's
plea of guilty pursuant to Federal Rule of Criminal Procedure 11 (d). The defendant may only
withdraw the guilty plea in the event the court rejects the plea agreement pursuant to Federal
Rule of Criminal Procedure 1 l(c)(5). Furthermore, defendant understands that if the court
rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United States
is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.
       F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties. Further, this proposed plea agreement is automatically withdrawn if the
properly executed original agreement is not received on or before October 22, 2018, at the
United States Attorney's, District of Nebraska.
                                                  IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                  X
         DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreement, defendant certifies that defendant read it (or that it has been
read to defendant in defendant's native language). Defendant has discussed the terms of this
agreement with defense counsel and fully understands its meaning and effect.




                                              UNITED STATES OF AMERICA
                                              JOSEPH P. KELLY
                                              United States Attorney




                                                  11
  8:18-cr-00332-JMG-MDN Doc # 10 Filed: 01/03/19 Page 12 of 12 - Page ID # 42




   1&/rf
Date 1   {


                                           C);{§..---
                                                   . . _:;;7
                                 ~         GA. BARNETT
                                     DEFENDANT



D~




                                      12
